Appeal by the defendant from a judgment of the Supreme Court, Queens County (Zayas, J.), rendered April 15, 2011, convicting him of burglary in the second degree, grand larceny in the third degree, criminal possession of stolen property in the third degree, possession of burglar’s tools, unauthorized use of a vehicle in the third degree, unlawful fleeing a police officer in a motor vehicle in the third degree, and reckless driving, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the verdict was against the weight of the evidence. In fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CEL 470.15 [5]; People v Danielson, 9 NY3d 342, 348 [2007]), we nevertheless accord great deference to the jury’s opportunity to view the witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383, 410 [2004], cert denied 542 US 946 [2004]; People v Bleakley, 69 NY2d 490, 495 [1987]). Upon reviewing the record here, we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]). The fact that the defendant was acquitted of criminal mischief in the fourth degree and two counts of grand larceny in the fourth degree did not undermine the weight of the evidence supporting the jury’s conviction on the remaining counts (see People v Rayam, 94 NY2d 557, 563 [2000]; People v Adams, 93 AD3d 734, 735 [2012]; People v Allen, 89 AD3d 741, 742 [2011]; People v Woods, 82 AD3d 1277 [2011]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Rivera, J.P., Chambers, Roman and Cohen, JJ., concur.